Citation Nr: 9918634	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  96-10 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for psychoneurosis 
with anxiety state, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to June 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to an increased evaluation for his service-
connected psychoneurosis with anxiety state, currently 
evaluated as 30 percent disabling.


FINDING OF FACT

Resolving all doubt in favor of the veteran, the evidence 
shows that the he is unable to obtain or retain employment 
due to his service-connected psychoneurosis with anxiety 
state.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for 
psychoneurosis with anxiety state have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(1998); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, 
there is ample medical and other evidence of record, the 
veteran has been provided with two hearings and a recent VA 
examination, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1998), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders.  61 Fed. 
Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).  In the instant case, the RO provided the 
veteran notice of both the revised and the old regulations in 
the September 1998 supplemental statement of the case.  Thus, 
the Board finds that it may proceed with a decision on the 
merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-
394(1993).

Before November 7, 1996, the VA Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely  impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment. 

50%  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment. 

30%  Definite impairment in the ability 
to establish or maintain effective and 
wholesome relationships with people, with 
psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment.  

38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).   

On and after November 7, 1996, the VA Schedule read as 
follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

38 C.F.R. § 4.130, Diagnostic Codes 9400 (1998).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

In June 1945, the veteran was honorably discharged from 
service after being diagnosed with psychoneurosis with 
anxiety state.  In that same month, the RO granted service 
connection for this disability, and assigned an evaluation of 
50 percent, effective June 6, 1945.

In September 1947, the RO reduced the veteran's disability 
rating to 30 percent after a VA examination revealed some 
improvement in his condition.

In March 1981, the veteran filed a claim of entitlement to an 
increased evaluation for his service-connected psychoneurosis 
with anxiety state.  This claim was denied in a February 1983 
decision by the Board.  The record reflects that the veteran 
subsequently filed further claims for an increased evaluation 
in September 1990 and December 1993.  These claims were both 
denied by the RO in rating decisions dated in May 1991 and 
March 1994, respectively.

In February 1991, a VA psychiatric examination was conducted 
in accordance with his September 1990 claim.  The veteran 
reported that he was having great difficulty sleeping, as he 
has since his discharge, and that he had recently retired due 
to an increasing in his temper and trouble dealing with 
authority.  The veteran reported that since retirement, he 
had had six jobs in three years, but was unable to manage 
them.  He indicated that he would have minor conflicts with 
his bosses and immediately quit.  The veteran also indicated 
that he has become unable to deal with intimacy in his 
marriage.  He explained that he had been married four times 
in the past, and each of them ended acrimoniously.  He also 
indicated that he has three children and does not understand 
why they will not speak to him.  The veteran reported that he 
thinks these problems have something to do with his quick 
temper and because he never knows when to stop talking.  
Although people do shun him, the veteran indicated that he 
does not mind, as his favorite activities are isolated 
hunting or fishing.

The February 1991 VA examiner found that the veteran's speech 
was normal, and that there was no evidence of a thought 
disorder.  The examiner found that the veteran's insight into 
his condition was zero, but that his social judgment appeared 
to be appropriate.  A diagnosis of generalized anxiety 
disorder was noted, with marked post-traumatic stress 
disorder features present.

In April 1995, the veteran filed his current claim of 
entitlement to an increased evaluation for his service-
connected psychoneurosis with anxiety state.  The veteran 
contended that his mental disability caused him to have to 
leave his job at the Post Office, and that he had been 
receiving treatment on a monthly basis for over a year year.

VA outpatient records dated between July 1994 and June 1995 
show ongoing counseling and treatment for psychoneurosis with 
anxiety state.  Throughout this period, the veteran 
repeatedly reported difficulty sleeping and with 
interpersonal relationships.  He often indicated difficulties 
with people, stating that he did not understand why they took 
such offense at his teasing and at the jokes he made.  In 
July 1994, a VA counselor noted that the veteran was recently 
divorced, and reported a history of alienating people.  In 
August 1994, a VA counselor noted that the veteran blames the 
failure of all of his marriages on his wives.  There are 
numerous notations by VA counselors that the veteran appeared 
lonely, frustrated, depressed, and hyperverbal.  In April  
1995, a VA counselor noted that the veteran was continuing to 
struggle with the negative impact he has on others, and that 
he has only limited insight into how his sarcasm and negative 
comments distance people and make them angry.  This counselor 
noted that the veteran was becoming more and more isolated. 

These outpatient records show that during this period the 
veteran became engaged again and that his fiancée often 
participated in his counseling.  The records show numerous 
problems with their relationship, and that they broke up and 
got back together on several occasions.  His fiancée 
indicated that she had trouble dealing with his sarcasm and 
anger, although she did point out that the veteran was never 
physically violent.  The veteran also reported a lack of sex 
drive, which a VA counselor noted was having a major impact 
on his relationship with his fiancée.

In August 1995, a VA psychiatric examination was conducted.  
The veteran reported that he gets uptight easily and has a 
short fuse.  He indicated that he feels irritable and has 
significant problems with sleeping, including frequently 
awakening at night and feeling fatigued throughout the day.  
He reported that he usually feels depressed off and on, but 
that recently, he has been going through a period of 
depression lasting for over ten months.  He described feeling 
as though "everything is wrong and everyone is against 
you."  A history of hypertension, non-insulin dependent 
diabetes, and myocardial infarctions was noted.  The veteran 
also reported a loss of appetite and fluctuations in his 
weight of up to five or ten pounds.  The examiner noted that 
the veteran experienced chronic suicidal thoughts, but that 
he denied any plans or intent.  

The VA psychiatrist noted that the veteran was employed with 
the post office for 26 years, but indicated that he had 
frequent difficulties with his bosses and eventually retired 
about nine years ago.  The veteran indicated that he had had 
about three odd jobs since his retirement.  The psychiatrist 
found that the veteran was somewhat circumstantial at times, 
but that his speech was coherent and logical.  The veteran's 
mood was noted to be irritable, and his affect restricted.  
The psychiatrist noted that questions had to be repeated many 
times, but that his memory appeared intact.  The veteran 
denied any hallucinations or delusions, but the examiner did 
note mild paranoia.  The psychiatrist concluded that the 
veteran presents chronic symptoms of depression, and appears 
to have significant character pathology that contributes to 
his presentation and history, but does not meet the criteria 
for major depression.  However, the Axis I diagnosis was 
major depression, recurrent with psychotic features.  The 
Axis II diagnosis was personality disorder, not otherwise 
specified, and in Axis V, a Global Assessment of Functioning 
(GAF)  score of 63 was noted.  In Axis IV, the psychiatrist 
noted chronic mental illness, relationship problems, and a 
poor support system.

Later in August 1995, the RO denied the veteran's claim of 
entitlement to an increased evaluation for his service-
connected psychoneurosis with anxiety state.  

VA treatment records dated between June 1995 and August 1996 
show further counseling and treatment for his psychoneurosis 
with anxiety state.  The veteran continued to report feelings 
of frustration and depression, and that he has was continuing 
to have problems in his relationships and at his jobs.  In 
November 1995, a VA counselor noted that the veteran could 
not stand his current supervisor, who he considered to be 
unreasonable and unfair.  In February 1996, a VA counselor 
noted that he attempted to use a recent episode at the 
veteran's current job to discuss with the veteran why he sets 
up adversarial relationships with people.  Later in February 
1996, the counselor noted that the veteran had been fired 
from his job, but had just gotten married and things were 
going well.  In April 1996, the veteran and his new wife were 
seen together, and the counselor noted that their marriage 
was in discord.  His wife reported that she was concerned 
about his mood swings, and that he was often irritable and 
hostile.  The counselor noted that the veteran and his wife 
were both hyperverbal and got caught up in "nitpicky" 
complaints which would not resolve the underlying issues.  
Subsequent counseling records show that the veteran's 
marriage continued to deteriorate.

In May 1996, the veteran was provided with a local hearing 
before Hearing Officer.  The veteran's representative pointed 
to the veteran's VA counseling records, which show ongoing 
treatment for anger, depression, and trouble dealing with 
relationships.  The veteran testified that within three 
months of marriage he and his new his wife had decided to 
divorce.  He testified that his anxiety state has interfered 
with all of his marriages.  He indicated that he didn't 
always see a problem in these relationships, but that, 
evidently, his wives did.  The veteran also pointed to 
troubled relationships with his children, and that there is 
at least one child he currently has no contact with.  The 
veteran explained that he feels that he often alienates 
people, and that even though he attempts to make friends, 
people usually break contact with him after a few weeks.  He 
indicated that since he left the post office, he has had six 
part time jobs but was eventually let go from each of them 
because he was considered unreliable and could not get along 
with people.  He also testified to feelings of anger and 
depression, and that he often has difficulty sleeping, to the 
point that he will wake up five or six times in one night.

In August 1998, another VA psychiatric examination was 
conducted.  The veteran reported that he has no friends and 
is nervous all of the time.  He indicated that his current 
marriage is "lousy", and that he has no contact with three 
of his children.  The psychiatrist noted that the veteran was 
dressed and groomed well, and that he was cooperative.  His 
speech was noted to be very goal directed, with normal rate, 
tone, and volume.  The psychiatrist noted that his mood was 
anxious and that his affect was very mildly anxious.  The 
veteran denied any psychotic symptoms or suicidal or 
homicidal ideation.  Recent and remote memory were noted to 
be intact, but both insight and judgment were noted as poor.  

The August 1998 VA psychiatrist found that the veteran's 
occupational and social dysfunctioning have been affected 
somewhat by his psychiatric disorder, but that his 
generalized anxiety disorder also plays a role.  The 
psychiatrist noted that the veteran's personality style and 
coping style may also have affected his lifestyle, and that 
there may be a component to his disability that is not 
related to his psychiatric condition.  The psychiatrist 
concluded that his psychiatric condition has deteriorated 
since his last evaluation.  A GAF score of 60-65 was noted.

In May 1999, the veteran was provided with a hearing before 
the undersigned Member of the Board.  The veteran testified 
that he recently stopped receiving counseling because he felt 
little progress had been made over the last few years, and it 
was no longer worth traveling the long distance to attend.  
He testified that he and his latest wife did not get 
divorced, but that they pretty much led separate lives now.  
He also testified to continued difficulties in dealing with 
people, and said that he attempts to make friends by going to 
the community pool hall to play billiards but is often told 
by people there that he is aggravating and upsetting them.  
He indicated that this is similar to the problems he had with 
his bosses.  The veteran also indicated that when he worked 
at the Post Office, a psychiatrist had told him that he was 
no longer able to work due to his disability, and that while 
he was there he had numerous personality conflicts with 
management.  The veteran again indicated that he has had 
three part-time jobs since leaving the Post Office, but that 
none of them have worked out.  Apparently, the veteran 
indicated that he doesn't really understand why these jobs 
never work out.  He also testified that his relationship with 
his children is "shoddy", and he feels like he alienates 
people 99 percent of the time.

Analysis

Under the old regulation, the finding of only one of the 
criteria listed for a particular rating in Diagnostic Code 
9400 may be sufficient to support the assignment of that 
rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  
Accordingly, the Board has considered whether the veteran 
would be entitled to a 100 percent evaluation based upon a 
demonstrated inability to maintain employment.  After 
carefully reviewing the evidence of record, the Board finds 
that while the veteran may not have demonstrated every 
symptom set forth in 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996), the veteran has presented competent evidence 
demonstrating that his psychoneurosis with anxiety state has 
recently deteriorated to such a degree that he is currently 
unable to retain employment.  

The veteran's difficulties with interpersonal relationships 
are well documented in the record.  While the Board 
acknowledges that the veteran was able to retain employment 
with the Post Office for over 25 years, during that time, the 
veteran indicated that he was fired on at least one occasion, 
and had increasing difficulties and conflicts with 
management.  Further, there is credible evidence that by the 
time the veteran retired from that job a decade ago, his 
relationship with both his bosses and his coworkers had 
become quite poor due to his disability.  There is also 
credible evidence that since his retirement from the Post 
Office, the veteran has had several part-time jobs, but has 
been unable to maintain any sort of long-term employment due 
to conflicts with both management and co-workers.  The Board 
notes that the veteran's difficulties with management during 
at least one of these jobs are well documented in the 1995 
and 1996 VA counseling records.  

The Board further notes that the veteran's difficulties in 
dealing with people are also supported by numerous VA 
outpatient records, which show that the veteran received 
ongoing counseling for difficulties with interpersonal 
relationships for at least the last five years.  During that 
time, little progress was noted, and the veteran indicated at 
his most recent hearing that he has recently stopped 
attending counseling because he felt little progress had been 
made.  The veteran's difficulties in dealing with people have 
also extended into his home life.  The record shows that the 
veteran has been married five times, and his unstable 
relationship with his most recent wife is well documented in 
the VA treatment records.  Additionally, the most recent VA 
psychiatric examination shows that the veteran is no longer 
in any contact with his three children.  The only contact the 
veteran appears to currently have with anyone except his 
current wife is when he attempts to play billiards with a 
number of people in his community.  However, the veteran's 
inability to deal with others is apparent even in this 
activity, as on each occasion, the veteran apparently ends up 
in some sort of conflict or argument with those he comes into 
contact with.  

The Board acknowledges that the veteran's GAF scores have 
repeatedly been between 60-65, which is generally indicative 
of only mild symptoms or some difficulty in social or 
occupational functioning, and that not all of the evidence of 
record is consistent with a level of disability that would 
warrant a 100 percent rating.  However, the Board notes that 
the use of terminology such as "severe" or "mild" by 
examiners, although evidence to be considered by the Board, 
is not determinative of the degree of disability, and that 
ratings are to be assigned which represent the impairment of 
social and industrial adaptability based on all the evidence 
of record.  38 C.F.R. § 4.130 (1996).  Further, the Board has 
been mindful of the doctrine of reasonable doubt, and that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  Alemany, 9 Vet. App. at 519, citing 
Gilbert, 1 Vet. App. at 54.  

In this case, the evidence indicates that the veteran's 
ability to obtain and retain employment is significantly 
hampered by his service-connected psychiatric disability.  
There is evidence that he left the United States Postal 
service after a stormy career due to constant difficulties 
with management.  Further, the veteran has not been able to 
retain even part time employment since that time.  While not 
all of the evidence of record is consistent regarding the 
current severity of the veteran's disability, the Board finds 
that the overall evidence is in relative equipoise as to 
whether the veteran's difficulty with interpersonal 
relationships as a result of his disability prevents him from 
retaining any sort of long-term employment. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, the Board 
has resolved all doubt in favor of the veteran and a 
disability rating of 100 percent is granted.

The Board notes that as a 100 percent evaluation has been 
granted under the old criteria, consideration of the 
veteran's disability under the new criteria has been rendered 
moot.



CONTINUED ON NEXT PAGE


ORDER

An increased evaluation of 100 percent for the veteran's 
psychoneurosis with anxiety state is granted, subject to the 
regulations governing the payment of monetary awards.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  Words such as "considerable" and "severe" are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. 4.6 (1998).  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1998).
  The United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court")  has stated the word "definite", as used in the old 
schedular criteria for a 30 percent evaluation, is a qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of impairment, which would lead to an award at 
the 30 percent level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent opinion, 
dated November 9, 1993, the VA General Counsel concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  "Definite" represents a degree of social and industrial 
inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  VA, 
including the Board, is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 3.101 (1998).  
   See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of mental health-illness", citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.] GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

